Brady, J.:
The action was brought for the purpose of having 3,574 bonds of the Chicago, Saganaw and Canada Railway Company in the possession of the defendant, Richardson, declared invalid aud void.
The complaint, after reciting the facts, demanded judgment, declaring these bonds void, and perpetually enjoining the trustees of the mortgage, under which the bonds. purported to have been issued, from recognizing the validity of such bonds, and perpetually enjoining the defendant, Richardson, from selling, pledging, issuing, delivering or disposing of, or parting with the said bonds in any way, and further that they should be delivered up and cancelled. The learned justice at Special Term, arrived at the conclusion that the plaintiff was entitled to the relief demanded, aud the effect, of this result was that the bonds were pronounced invalid, and therefore valueless.
The defendant Richardson substantially maintained the validity of the-bonds and claimed to have a lien upon them, but offered to surrender 2,974 of them upon receiving $50 per bond, which he alleged he paid for them, together with interest from the time of the purchase at the rate of seven per cent.
The question involved by the issues presented, was whether these bonds were legally issued or not, and necessarily involved the question of their value; because if held to be valid, they were binding obligations upon the 'company. If they had been held valid that finding would have furnished a basis of value of which an allowance to the defendants could be predicated. It is evident indeed that the bonds claimed by the defendant Richardson were regarded by him as property, and would have been so held by *112him, unless declared otherwise by some court of competent jurisdiction.
Under these circumstances we think there was sufficient evidence on the subject of value to warrant the allowance made, which considering the magnitude of the controversy is not at all unreasonable. (See Comins v. The Supervisors of Jefferson, 64, N. Y., 626.)
Davis, P. J., concurred in the result. •
Present — Davis, P. J,, Brady and Ingalls, JJ.
Order affirmed.